Citation Nr: 1631532	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  12-06 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 2003 to June 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in July 2009.  The RO issued a statement of the case (SOC) in March 2012.  The Veteran subsequently perfected his appeal with a VA Form 9 in March 2012.  The RO issued a SSOC in June 2015.     

In April 2016, a Video Conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

There is no competent and credible evidence establishing that the Veteran currently has a right knee condition.


CONCLUSION OF LAW

The criteria for establishing service connection for a right knee condition have not been met.  38 U.S.C.A § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this appeal, in a letter dated May 2009, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The June 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the May 2009 letter met the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, reports of VA examinations, and statements from the Veteran and his representative.  

The Veteran underwent a VA examination in September 2010.  This examination is found to be adequate in so far as it thoroughly and accurately portrays the extent of the claimed disability.  It was conducted after a review of the claims file and with a history obtained from the Veteran.  The Board notes that the VA examiner  correctly recited the Veteran's pertinent medical history and examined the Veteran.  Therefore, the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).  The medical opinion is considered adequate for adjudication purposes as it is based on consideration of the Veteran's medical history and describes the relevant disability in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board notes the Veteran is service connected for a left knee strain.  The Veteran filed for an increased rating for his left knee strain, and was afforded a VA examination in January 2016.  The purpose of this examination was to evaluate the left knee, however the examiner did examine the Veteran's right knee as well.  While, the Veteran and his representative asserted that this examination is not suitable for adjudication purposes because the examiner focused on the left knee, the Board notes the examination was ordered in conjunction with a claim for an increased left knee evaluation.

There is an adequate examination of record, and hence the Board finds it unnecessary to obtain another VA examination and opinion because there is no medical evidence of a current disability, and no credible lay evidence of persistent or recurrent symptoms of a right knee disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A Video Conference Board hearing was held in April 2016.  The Veteran set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the April 2016 hearing the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

As a final preliminary matter, the Board points out that medical evidence was added to the Veteran's record after the issuance of the June 2015 SSOC. Such evidence consists of private treatment records from Santan Foot and Ankle PLC, Knee and Lower Leg DBQ, Back DBQ, Foot conditions DBQ, Ankle Conditions DBQ, PTSD DBQ, and Hearing loss DBQ.  The RO has not considered this evidence in connection with the claim for service connection for a right knee condition, and the Veteran has not waived initial RO consideration of the evidence. However, no further RO action in this regard is required. Although this evidence contains information pertaining to the Veteran's claimed right knee condition, as explained below, the Veteran's claim is being denied because there is no credible evidence that the Veteran has a right knee condition. The additional VA treatment records contain no information not previously of record pertaining to the Veteran's claimed right knee condition.  In this regard, like the evidence previously of record and considered by the RO, they show no evidence of diagnosis or treatment for a right knee condition.  As this evidence thus has no bearing on the disposition of this matter, the evidence does not constitute additional, relevant evidence, and a remand for RO consideration of the evidence is unnecessary. See 38 C.F.R. §§ 19.37, 20.1304.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection Legal Criteria 
	
Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131. Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service. 38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service. 38 C.F.R. § 3.303(b). The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

III. Facts and Analysis

The Veteran seeks service connection for a right knee condition having filed a claim for service connection in January 2009.  

In March 2004, the Veteran reported bilateral knee pain on occasion when doing normal activities.  In November 2005, the Veteran reported a knee injury after jumping out of a window and falling on his knees.  He was diagnosed with a minor muscle strain.  This was the last mention of a right knee condition, and there was no further diagnosis of a right knee condition while in service.   

To the extent the Veteran has filed a claim for a right knee condition, under the applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1 (2014); see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, a symptom without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted. See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted). The requirement that a current disorder be present is satisfied when a claimant has a disorder at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disorder resolves prior to the adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending. McClain v. Nicholson, 21 Vet App 319 (2007).  In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 321  (2013) (held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

In September 2010 the Veteran was afforded a VA examination.  The Veteran denied a right knee condition.  There was no evidence of arthritis.  On examination of the right knee, there was no evidence of deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, inflammation, flare-ups of joints disease, or any other symptoms.  The Veteran's gait was normal. There was no evidence of Osgood-Schaltter's disease, crepitation, mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  The Veteran's right knee range of motion was flexion to 130 degrees, and extension to 0 degrees, with no evidence of pain with active motion.  There was no additional limitation with repetitive motion.  There was no evidence of ankylosis.  X-rays from August 2008 and September 2010 were reviewed, and were noted as being normal.  There was no right knee condition found. 

In January 2016, in conjunction with a claim for increase for the service connected left knee condition, the Veteran was afforded a VA examination.  The examiner also evaluated the Veteran's right knee, and noted that range of motion testing was normal, and there was no pain noted on examination, or pain with weight bearing, or objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, or evidence of crepitus.  He was able to perform repetitive use testing with at least three repetitions, and there was no additional functional loss or range of motion after three repetitions.  Pain, weakness, fatigability or incoordination do not limit functional ability with repeated use over a period of time.  Pain, weakness, fatigability, or incoordination do not limit functional ability with flare ups.  Right knee strength testing was normal, there was no evidence of muscle atrophy or ankylosis.  There was no evidence of subluxation, lateral instability, or effusion.  Anterior instability, posterior instability, medial instability and lateral instability were normal. The Veteran did not have patellar dislocation, stress fractures, chronic exertional compartment syndrome or any other tibial and or fibular impairment, and finally there was no evidence of a meniscus condition.  

The Veteran has submitted no additional evidence of a right knee condition.  

VAMC Phoenix records from July 2006 through May 2015 are negative for any diagnosis or treatment for a right knee condition.  

Private treatment records from Arizona Pain Specialists and Phoenix Podiatry were reviewed, and are negative for any complaints or treatment for a right knee condition.  

Furthermore, while the Veteran is competent to describe his symptoms, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis of a right knee condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine the diagnosis of symptoms arising from a knee condition as well as to determine the etiology of any condition.  The Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis or etiology of his claimed knee condition.  In any event, the Board concludes that the medical evidence, which reveals no findings of a right knee condition, is of greater probative value than the Veteran's lay contentions.  VA and private treatment records show the Veteran's contacts with health professionals, including professionals who evaluated orthopedic complaints, have been numerous during which time no complaints or treatment for right knee problems are shown.  From these facts, the Board reasonably infers that the Veteran has not had chronic right knee pain since service or persistent or recurrent symptoms of a right knee disability.  If the Veteran did have symptoms present since service or persistent or recurrent symptoms of a right knee disability then common sense leads to the conclusion that the medical records would document such problems the same way the Veteran's other health problems, including orthopedic complaints, are documented.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See U.S.C.A §1110.   In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). In this case, while there is current medical evidence of record dating from 2006, none of this evidence reflects findings of a current right knee condition.   

Accordingly, in the absence of competent and credible evidence of a current right knee condition during the period of the claim, service connection is not warranted on any basis and the claim must be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to service connection for a right knee condition is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


